Citation Nr: 1713469	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity prior to January 22, 2013 and a rating in excess of 20 percent on and after January 22, 2013.

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity prior to January 22, 2013 and a rating in excess of 20 percent on and after January 22, 2013.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1966 to August 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2009 rating decision, in pertinent part, the RO granted service connection for peripheral neuropathy of the right and left upper extremities, effective February 24, 2009, but included those disabilities as part of the existing 10 percent rating for diabetes mellitus, type II instead of granting separate compensable ratings.  In the May 2010 rating decision, the RO denied a TDIU.  

In a February 2015 rating decision, the RO granted separate 10 percent ratings for peripheral neuropathy of the right and left upper extremities, effective January 16, 2014.  In a June 2016 rating decision by an unidentified RO, these ratings were increased to 20 percent for each upper extremity, effective January 22, 2013.  As these ratings do  not provide the maximum benefits available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

These issues were previously remanded by the Board in December 2012 and August 2014 for further development.  They have been returned to the Board for further review.  

In a March 2015 statement, the Veteran attempted to file an informal claim for an increased rating for his service-connected degenerative disc disease of the lumbar spine.  The Veteran, however, is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)  In addition, an unidentified RO erroneously informed the Veteran in June 2015 that VA could not process this claim because the issue was on appeal.  The RO is advised that the Board granted the Veteran service connection for this disability in an August 2014 decision, the VA Appeals Management Center (AMC) assigned disability ratings in an October 2014 rating decision, the Veteran did not appeal either decision, and this issue is therefore no longer on appeal.  


FINDINGS OF FACT

1.  From February 24, 2009 to January 21, 2013, the Veteran's peripheral neuropathy of the right upper extremity resulted in mild incomplete paralysis of the radicular groups, but not any more severe degree of paralysis.

2.  On and after January 22, 2013, the Veteran's peripheral neuropathy of the right upper extremity has not resulted in more than mild incomplete paralysis of the radicular groups.  

3.  From February 24, 2009 to January 21, 2013, the Veteran's peripheral neuropathy of the left upper extremity resulted in mild incomplete paralysis of the radicular groups, but not any more severe degree of paralysis.

4.  On and after January 22, 2013, the Veteran's peripheral neuropathy of the left upper extremity has not resulted in more than mild incomplete paralysis of the radicular groups.  

5. The Veteran's service-connected disabilities, including diabetes mellitus, type II with erectile dysfunction, degenerative disc disease of the lumbar spine, peripheral neuropathy of the right and left upper and lower extremities, and hypertension, have met the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of these disabilities as likely as not prevents him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from February 24, 2009 to January 21, 2013, the criteria for a rating of 20 percent, but no higher, for the Veteran's peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8513 (2016).  

2.  On and after January 22, 2013, the criteria for a rating in excess of 20 percent for the Veteran's peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8513.  

3.  With resolution of reasonable doubt in the Veteran's favor, from February 24, 2009 to January 21, 2013, the criteria for a rating of 20 percent, but no higher, for the Veteran's peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8513.  

4.  On and after January 22, 2013, the criteria for a rating in excess of 20 percent for the Veteran's peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8513.  

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by January 2009 and March 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, and records from the Social Security Administration.  The Veteran was provided VA examinations in July 2009, March 2010, January 2013, February 2015, and March 2016.  In its December 2012 remand, the Board noted that the July 2009 and March 2010 examination reports were inadequate with respect to the issue of peripheral neuropathy.  The January 2013, February 2015, and March 2016 examinations, however, were based upon consideration of the Veteran's medical history and described his peripheral neuropathy in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Those examinations are therefore adequate with respect to peripheral neuropathy.  

In its August 2014 remand, the Board noted that the existing VA examination reports of record were inadequate with respect to the issue of TDIU because they did not address the combined impact of the Veteran's service-connected disabilities.  The subsequent VA examination reports, to the extent that they discuss the Veteran's employability, continue to evaluate the occupational impact of each service-connected disability in isolation.  Because the Board's August 2014 remand directives did not require an opinion that addressed  the combined effect of the Veteran's service-connected disabilities, this is not a situation in which the Board must remand the case again in order to ensure compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, because the Board is granting the Veteran's TDIU claim, any inadequacy in the VA examination reports with respect to that issue is moot.  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in December 2012 and August 2014 so that additional records could be obtained and the Veteran could be afforded additional VA examinations.  These actions were accomplished.  Id.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§  3.340, 3.341, 4.16.  

Under the applicable regulations, a TDIU may be granted only when it is established  that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. §  4.16(a), consideration of a TDIU is warranted if a veteran has a single disability rated 60 percent or more or multiple disabilities with a combined rating of 70 percent or more, provided that at least one disability is rated 40 percent or more.  
For the purpose of determining entitlement to a schedular TDIU, disabilities resulting from a common etiology are considered as one disability.  Id.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of the right and left upper extremities warrants a compensable rating from February 24, 2009 to January 21, 2013, and a rating in excess of 20 percent thereafter.  

From February 24, 2009 to January 21, 2013, the Veteran's peripheral neuropathy of the upper extremities is currently service connected but included in his disability rating for diabetes mellitus, type II.  On and after January 22, 2013, Veteran's peripheral neuropathy of the upper extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513, for paralysis of all radicular groups.  

Paralysis of all radicular groups is evaluated as follows: complete paralysis (90 percent in the major extremity and 80 percent in the minor extremity); severe incomplete paralysis (70 percent in the major extremity and 60 percent in the minor extremity); moderate incomplete paralysis (40 percent in the major extremity and 30 percent in the minor extremity); and mild incomplete paralysis (20 percent in either extremity).  Id.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

The Veteran is right-handed.  

The Veteran was afforded a VA examination in July 2009.  The Veteran reported that, for about a year, he had noticed that the fingertips on his right hand were numb and tingling.  He also reported that his right hand felt cold and that the numbness was present from the first to third digits.  He reported that the sensation was now present in both hands, with the right worse than the left.  On examination, the Veteran had full muscle strength in his upper extremities and there was no motor function impairment.  The examination was ambiguous in that the examiner noted normal vibration, light touch, and position sense in both upper extremities, but also noted that the digital peripheral nerves were affected in an unspecified manner and that an unspecified abnormality was located in the tips of the fingers on the Veteran's right hand.  The examiner found that the Veteran likely had early signs and symptoms of peripheral neuropathy of the upper extremities.  Because the examiner did not characterize the severity of the Veteran's upper extremity peripheral neuropathy, the Board found in its December 2012 decision that this opinion was inadequate for rating purposes.  

The Veteran was afforded an additional VA examination in March 2010. The Veteran reported numbness and paresthesias in the form of electrical, burning, and ant crawling sensations in both hands.  On examination, the examiner noted that the upper nerves were affected but there was no muscle impairment and vibration, pain, light touch, and position sense were all normal.  The examiner found that the Veteran's joint functioning was unaffected by any nerve disorder.  The examiner diagnosed the Veteran with upper extremity peripheral neuropathy.  Because the examiner did not characterize the severity of the Veteran's upper extremity peripheral neuropathy, the Board found in its December 2012 decision that this examination report was inadequate for rating purposes. 

The Veteran was afforded an additional VA examination on January 22, 2013.  The Veteran reported numbness and tingling from the elbows down, that his hands were always cold, and that his left arm was intermittently numb and tingling.  The Veteran did not report pain.  On examination, the examiner noted moderate numbness, paresthesias and/or dysesthesias in the right upper extremity and mild in the left.  The Veteran's strength was 4/5 in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  There was no muscle atrophy.  The Veteran's biceps, triceps, and brachioradialis reflexes were hypoactive.  Light touch sensation testing was normal for the shoulders and forearms but decreased for the hands and fingers.  The examiner found no degree of paralysis in any of the Veteran's upper extremity nerves.  The examiner found no occupational impact from the Veteran's peripheral neuropathy of the upper extremities.   This examination report is afforded significant probative weight.  The Veteran's current 20 percent ratings begin on the date of this examination.  

The Veteran was afforded an additional VA examination in February 2015.  The Veteran reported persistent numbness in his arms and fingertips, with the right being more severe than the left.  The Veteran also reported that, if holding a soda can with his left hand, he tended to lose his grip.  On examination, the Veteran had no pain, paresthesias, or dysesthesias but mild numbness in the left upper extremity and moderate numbness in the right.  The Veteran's strength was normal in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  The Veteran's deep tendon reflexes were normal.  Light touch sensation testing was normal for the shoulders and forearms but decreased for the hands and fingers.  Position sense was normal but vibration sensation and cold sensation were decreased in both upper extremities.  The examiner noted mild incomplete paralysis of the radial nerve and ulnar nerve.  The examiner characterized the Veteran's overall bilateral upper extremity sensorineural neuropathy as mild and found no obvious motor defects.  The examiner found no occupational effect from the Veteran's peripheral neuropathy of the upper extremities.  This examination report is afforded significant probative weight.  

The Veteran was afforded an additional VA examination in March 2016.  The Veteran reported that his condition had remained unchanged since onset of symptoms in 2005.  On examination, the examiner noted mild constant and intermittent pain in both upper extremities, as well as mild paresthesias and/or dysesthesias and numbness.  The Veteran's strength was normal in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  The Veteran's deep tendon reflexes were normal.  Light touch sensation testing was normal for the shoulders and forearms but decreased for the hands and fingers.  Position sense and vibration sense were normal but cold sensation was decreased in both upper extremities.  The examiner noted mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve.  The examiner did not mention any occupational effect from the Veteran's peripheral neuropathy of the upper extremities.  This examination report is afforded significant probative weight.  

Based on the evidence described above, the Board finds that the Veteran's peripheral neuropathy of the right and left upper extremities does not warrant a rating in excess of 20 percent on and after January 22, 2013.  The January 2013 VA examiner found moderate numbness and paresthesias and/or dysesthesias in the right arm and mild in the left arm, but no degree of paralysis in any of the upper extremity nerves and did not comment on the overall severity of the Veteran's peripheral neuropathy.  The February 2015 VA examiner  found mild incomplete paralysis of the radial nerve and characterized the overall severity of the Veteran's peripheral neuropathy as mild.  The March 2016 VA examiner found mild incomplete paralysis of multiple upper extremity nerves and noted the Veteran's report that the severity of his symptoms had been unchanged since onset.  The evidence does not show more than mild incomplete paralysis of the upper extremity peripheral nerves at any point during the period on appeal.  

The Board also notes that the Veteran's symptoms are mainly, though not entirely, sensory, including the moderate numbness and paresthesias and/or dysesthesias in the Veteran's right upper extremity noted during the January 2013 VA examination and moderate numbness in the right upper extremity noted during the February 2015 VA examination.  Although this means that the guidance in the rating schedule about wholly sensory symptoms generally warranting a rating for mild impairment does not directly apply, the Board interprets the rating schedule's guidance to mean that sensory symptoms are usually not a basis for a finding of more than mild impairment.  As these are the only symptoms the examiners noted as more than mild in severity, the Board finds that they do not warrant a finding that the Veteran's symptoms in either upper extremity are equivalent to more than mild incomplete paralysis.  

While the July 2009 and March 2010 VA examinations were found inadequate for rating purposes, they did evidence some pathology.  Taken with the January 22, 2013 VA examination showing clearly that the Veteran was positive signs for peripheral neuropathy of the upper extremities a basis for an earlier compensable rating is established.  Absent any indication that the Veteran's symptoms were significantly less severe prior to January 22, 2013 than they have been since that date, the Board finds that, affording the Veteran the benefit of the doubt, his 20 percent ratings for peripheral neuropathy of the right and left upper extremities should begin on February 24, 2009, the effective date of service connection. 

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his peripheral neuropathy of the upper extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  

Because the Diagnostic Code under which the Veteran's peripheral neuropathy of the upper extremities is rated encompasses impairment of all radicular groups, the Board finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.  

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veterans' peripheral neuropathy of the right and left upper extremities represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the right and left upper extremities with the established criteria found in the rating schedule.  Those criteria specifically include paralysis of the radicular nerves, but the rating schedule makes clear that they also encompass sensory symptoms.  Therefore, the Veteran's reported sensory symptoms are factors contemplated in the regulations and rating criteria as defined.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities.  The Veteran is service connected for diabetes mellitus, type II with erectile dysfunction, degenerative disc disease of the lumbar spine, peripheral neuropathy of the right and left upper and lower extremities, and hypertension.  

The Veteran is currently rated 80 percent disabled overall; each of his ratings, other than 10 percent ratings for peripheral neuropathy of the right and left lower extremities, are 20 percent.  However, all of his service-connected disabilities, with the exception of degenerative disc disease of the lumbar spine rated 20 percent disabling, result from a common etiology: the Veteran's diabetes mellitus, type II. The combined rating for the Veteran's diabetes-related disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2016).  The Veteran is therefore eligible for a TDIU under 38 C.F.R. §  4.16(a).  

In a January 2010 statement, the Veteran reported that he was unemployed and did not think he could get another job as a mechanic.  During a March 2010 VA examination for peripheral neuropathy, the Veteran clarified that he had been unemployed for one to two years as a result of company downsizing and had been unable to find employment.  In a March 2010 statement, the Veteran reported that he last worked full-time in February 2009 and that he had no education beyond high school.  

In an April 2010 decision, the Social Security Administration found that the Veteran had been disabled since January 31, 2009, primarily due to degenerative disc disease of the back and secondarily due to diabetes mellitus.  As stated above, the Veteran is service connected for both of these disabilities and all of the Veteran's service-connected disabilities, with the exception of degenerative disc disease of the lumbar spine, are related to diabetes mellitus.   

The Veteran has submitted two medical opinions in support of his claim, by the same private physician.  In January 2013, the private physician opined that the Veteran's diabetes mellitus, diabetic peripheral neuropathy, hypertension, and spinal problems combined to render him unable to hold a job in his specialty but included no rationale for this opinion.  In an October 2014, the private physician elaborated upon her prior opinion, noted that the Veteran had worked exclusively as a mechanic since his active duty service, and explained that, due to the Veteran's service-connected disabilities, the Veteran had lost strength in his extremities and was unable to lift heavy objects or stand for prolonged periods of time, all of which would combine to render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background as a mechanic.    

The Veteran was afforded VA examinations on the issue of employability in March 2016 but, instead of assessing the combined impact of the Veteran's service-connected disabilities, the examiner provided separate opinions for each individual service-connected disability, for a total of nine opinions, including four separate opinions on the occupational impact of the Veteran's peripheral neuropathy, one for each extremity.  The examiner found that none of the Veteran's service-connected disabilities would be sufficient by itself to render him unemployable.  

The Veteran is eligible for a TDIU under 38 C.F.R. §  4.16(a) and the only pertinent medical opinion of record that addresses the combined impact of his service-connected disabilities is in support of the claim.  The Social Security Administration has also determined that the Veteran is totally disabled as a result of his service-connected disabilities.  Although the Social Security Administration does not evaluate disability in the same way as VA, this is evidence that VA must take into account in making its determination.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Given the Veteran's limited educational and occupational background, along with the significant occupational impairment caused by the combined effect of his service-connected disabilities, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.  	



  	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a schedular rating of 20 percent, but no more, for peripheral neuropathy of the right upper extremity is granted from February 24, 2009 to January 21, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular rating in excess of 20 percent for peripheral neuropathy of the right upper extremity on and after January 22, 2013 is denied.  

Entitlement to a schedular rating of 20 percent, but no more, for peripheral neuropathy of the left upper extremity is granted from February 24, 2009 to January 21, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular rating in excess of 20 percent for peripheral neuropathy of the left upper extremity on and after January 22, 2013 is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


